Citation Nr: 0836072	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  The medical evidence of record fails to show that the 
veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

Criteria for a 70 percent rating percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran is currently rated at 50 percent for his PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The veteran maintains that his PTSD is worse than it is 
currently rated, arguing that he can no longer drive an 18-
wheeler because he is unable to get a truck license on 
account of his medications.  He asserts that his medical 
records demonstrate deficiencies in work, family, mood, 
depression, and impaired impulse control.  At a hearing 
before the RO in September 2007, the veteran indicated that 
his PTSD was impacting his work and family.  He testified 
that his wife felt like a prisoner in her own house, because 
he would not go anywhere, and he reported having a low 
tolerance for anger.  The veteran stated that he had had 
trouble sleeping since Vietnam; and, while prescribed 
medication was allowing him to sleep a little longer, he had 
begun having nightmares about Vietnam.  

In connection with this matter, the veteran underwent a VA 
examination in March 2006 at which he reported having a 
depressed mood, loss of interest in previously enjoyable 
activities such as hunting and fishing, crying spells, 
insomnia, fatigue, hopelessness, helplessness, and poor 
concentration.  The veteran had not been able to work since 
2004 because of physical disability.  Nevertheless, the 
veteran had lived with his girlfriend for over 30 years (it 
is noted that at different points in the appeal she is 
referred to as a wife and at others as a girlfriend, but 
regardless, the evidence consistently reflects that she and 
the veteran have been together for many years); and the 
examiner found that the veteran was able to perform his basic 
activities of daily living.  The veteran reported spending 
much of his time cutting his grass on a riding lawnmower, and 
he stated that he had no close friends.  At the examination, 
the veteran was alert and oriented to person, place, and 
time; he was cooperative and attentive; his affect was 
restricted; his speech was normal; his thought processes were 
goal-directed and coherent; he denied suicidal or homicidal 
ideations; there was no evidence of obsessions or 
compulsions; his insight was fair; and the veteran appeared 
to be able to protect himself from common dangers.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60, which is indicative of symptomatology that is on 
the mild end of the moderate scale.  It was noted that the 
veteran's main coping mechanism through the years had been to 
immerse himself in work; however, as physical symptoms 
precluded work, his war-related memories had become more 
pronounced.  The examiner found that the veteran was able to 
participate in meaningful interpersonal relationships with 
family members, but was socially isolated.  The examiner 
concluded that the veteran's symptoms were moderate and had a 
moderate impairment of his social functioning; although he 
did not believe that the veteran met the criteria for PTSD.

The veteran's nephew wrote a letter in May 2006, indicating 
that in the past 10 years his uncle had become reclusive and 
moody.  He no longer attended family functions, weddings, or 
holidays.  The nephew indicated that the veteran was not the 
man he had known as a teenager.  The veteran's brother also 
wrote a letter in May 2006 indicating that the veteran had 
changed considerably since returning from Vietnam, noting 
that he only slept one or two hours a night and was short-
tempered and violent. 

The veteran underwent a second VA examination in August 2006 
where he was noted to be frank and open, although his 
responses were suggestive of serious psychological and 
emotional problems.  The examiner found that the veteran's 
PTSD was posing moderate to severe impairment in functioning.  
The examiner found that the veteran's ability to perform job-
related duties, were moderately impaired, as he was able to 
manage his own pay and records, and he could adequately 
perform personal activities of daily living.  The veteran's 
social functioning was moderately to severely impaired.  The 
veteran was assigned a GAF of 51. 

A rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  These scores 
are derived from the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders.

VA treatment records during this period also showed moderate 
symptomatology.  For example, in January 2005, the veteran 
was noted to go hunting using guns.  At a treatment session 
in April 2006 the veteran was alert and oriented; and his 
thought processes were logical and coherent without evidence 
of psychosis.  The veteran denied any hallucinations or 
delusions, and no suicidal or homicidal ideations were 
expressed.  The veteran reported that medication was helpful, 
although he was still having trouble sleeping, and he 
reported lots of frustration and anger.  Similar symptoms 
were expressed at a treatment session in June 2006, and in 
August 2006.  It was noted that while the veteran was 
sleeping better because of his medication, he had began to 
stay asleep long enough to have Vietnam-related nightmares.

In August 2006, the veteran was assigned a GAF of 48 which is 
reflective of an individual with either serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

In a September 2006 treatment record it was noted that the 
veteran was finally able to get a bit more sleep and his mood 
had improved, but he was still having difficulty controlling 
his temper.  For example, he went to inquire about food 
stamps, but got very angry with the person, "cleaned off her 
desk," slammed her door and security had to be called.  
Nevertheless, the doctor found that the veteran was cheerful 
when he talked about his experiences, was goal-directed, and 
was neither homicidal nor suicidal.  The veteran reported 
that his medications were reasonably helpful.

In December 2006, the veteran wrote indicating that he was 
having trouble with anger management, irritability, and 
insomnia, and he stated that he had a flashback while deer 
hunting.

Nevertheless, in February 2007 the veteran was noted to be 
stable and somewhat improved with the medication changes that 
had been made and he was assigned a GAF of 55 which is 
indicative of moderate symptoms.  The veteran was alert and 
oriented to person, place, and time; his mood was euthymic; 
his thought processes were logical and coherent without 
evidence of psychosis; his speech was normal; and there was 
no imminent dangerousness detected.  The veteran had been 
able to get out and walk to his mail box and he was sleeping 
better.

The veteran's symptoms appeared to increase around April 2007 
when it was noted that the veteran had been particularly 
disturbed by a helicopter that had been flying in the area at 
night and had triggered many war memories.  It was noted that 
the veteran was so anxious that he could not leave the house, 
and the doctor decided to try increasing his medication.  At 
a second treatment session in April 2007, the doctor 
indicated that the veteran was having significant problems 
with his PTSD, such that the doctor doubted the veteran would 
ever be able to work again.  It was noted that the veteran 
was so anxious at the appointment that he was having 
difficulty remaining in the room.

At a treatment session in June 2007, it was noted that the 
veteran had gone out to Pizza Hut with several friends, but 
became angry and "almost tore the place apart" because of 
the way he was treated.  Later in the month, the veteran got 
into a tiff with the manager at a cell phone store, and was 
told not to return.  The doctor noted that the veteran got 
angry quickly and was quite irritable.  It was also noted 
that the veteran was isolating more and more to the point 
that he could not stand to be around anyone.  The doctor 
noted that the veteran was extremely anxious at the session 
and that he cried throughout.  The veteran stayed away from 
others when he walked down the hall and when he spoke to 
someone in the hall he appeared to become angry.  The doctor 
stated that the veteran's PTSD had gotten to the point where 
he could barely go out in public.

In August 2007, the veteran reported that things were getting 
continually worse; as he was having increased thoughts about 
Vietnam.  The veteran stated that he would not even go to 
McDonalds with his wife anymore, as he has gotten more 
withdrawn, thinking only about Vietnam.  The veteran reported 
that he did not go out and the only people he sees are the 
people (including several Vietnam veterans) who drop by to 
see him.  The doctor noted that during the treatment session 
the veteran kept a careful watch on the doors and windows and 
chose a chair in the corner with his back protected.  The 
veteran denied suicidal or homicidal ideations, and he denied 
any hallucinations or delusions.  The doctor opined that the 
veteran's PTSD had gotten quite problematic and was at the 
point that he was non-functional.

The veteran had another appointment with VA the next day at 
which he was alert and oriented to person, place, and time, 
his speech was normal, and he was not thought to be 
dangerous.  It was noted that he continued to have 
significant problems with mood, sleep, nightmares, anger and 
temper control, and intrusive thoughts and hypervigilance.  
The veteran was assigned a GAF of 55 which is indicative of 
moderate symptomatology.

In August 2008, the veteran's VA psychiatrist wrote a letter 
indicating that the veteran had a second heart attack which 
severely limited his mobility.  The psychiatrist also noted 
that the veteran was too disabled to work (although there was 
no indication that this was solely due to his PTSD).

It is clear that the veteran's PTSD symptoms are now 
consistent with a 70 percent rating as he has both social and 
occupational impairment which limits him many areas.  
However, the evidence fails to show that the veteran is 
totally socially and occupationally impaired so as to warrant 
a total disability rating.  The veteran's ability to work has 
been greatly restricted by both his PTSD and by his other 
physical disabilities.  However, the veteran continues to be 
married and has been with his wife for more than 30 years; 
and he clearly still has a connection to his stepson, as the 
stepson accompanied the veteran to a medical appointment at 
the veteran's request in November 2007.  While it is evident 
that the veteran is more isolated than he used to be (in part 
due to medical problems unrelated to PTSD), it was noted that 
people still came by to see him in August 2007; and he was 
noted going out to eat with friends in June 2007.  Thus, it 
cannot be said that the veteran is totally socially impaired.

As such, the criteria for a 70 percent rating, but no more, 
for PTSD have been met, and to that extent the veteran's 
claim is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2007, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above, as well as informing him how effective dates and 
disability ratings were calculated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained; and there is no 
evidence that the veteran has received any private 
psychiatric treatment.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was provided with a hearing before the RO.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision 
issues, the veteran or his or her representative must file a 
timely notice of disagreement (NOD); so long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC); 
finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran was denied TDIU by a November 2007 rating 
decision.  In response, the veteran submitted a notice of 
disagreement in September 2008.  However, to date, the 
veteran has not been provided with an SOC on this issue.  As 
such, the veteran should be provided with an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Therefore, this matter is remanded for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO should issue a statement of the 
case with respect to the issue of a total 
disability rating based on individual 
unemployability.  The veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


